DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 16, line 3, it is unclear if “a top surface of the chromatographic media” corresponds to “a top surface of the chromatographic media” on line 11 of Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2017/0349626) in view of De los Reyes (US 8,506,802).

    PNG
    media_image1.png
    400
    437
    media_image1.png
    Greyscale

With regard to Claims 1, 2, and 3, Ghosh et al (Ghosh) discloses a chromatography device for removing a solute from a fluid (Abstract). Ghosh discloses a first plate having an inlet and a first channel fluidly coupled to the inlet which directs the fluid from the inlet towards chromatographic media housed in a chamber coupled to the first plate (Abstract). Ghosh discloses a middle frame housing chromatographic media, the chromatographic media being configured to remove the solute from the fluid as the fluid passes through the chromatographic media (Abstract, chamber (middle frame)).
Ghosh discloses that the device also has a second plate coupled to the chamber having a second channel fluidly coupled to an outlet (Abstract). Ghosh discloses that the first channel directs the fluid over a top surface of the chromatographic media in a first direction that is transverse to a direction of flow of the fluid through the chromatographic media (Abstract, Figure 1, [0049]). Ghosh discloses that the second 
However, Ghosh is silent to the first channel being a first primary channel and a first set of secondary channels, each secondary channel of the first set of secondary channels being fluidly coupled to the first primary channel, and is silent to the second channel being a second primary channel and a second set of secondary channels, each secondary channel of the second set of secondary channels being fluidly coupled to the second primary channel (Claim 1), wherein the first set of secondary channels and the second set of secondary channels each include two or more secondary channels spaced apart from each other (Claim 2), wherein each secondary channel of the first set of secondary channels is positioned to be opposed from a secondary channel of the second set of secondary channels (Claim 3).

    PNG
    media_image2.png
    242
    580
    media_image2.png
    Greyscale

De los Reyes discloses stackable planar adsorption devices which include a plurality of layers of adsorptive media in a web format (Abstract). De los Reyes Claims 1 and 2) (Figure 3B, C8/L10-32, primary channel corresponds to horizontal channel in manifold 120a coupled to feed distribution passageways 14 (first set of secondary channels) which extend at one end of the adsorptive media (see Figures 2A and 2B; C7/L9-28)). De los Reyes discloses a second primary channel and a second set of secondary channels, each secondary channel of the second set of secondary channels being fluidly coupled to the second primary channel, wherein the second set of secondary channels includes two or more secondary channels spaced apart from each other (Claims 1 and 2) (Figure 3C, C8/L10-32, second primary channel corresponds to horizontal channel in manifold 120b coupled to eluent distribution passageways 18 (second set of secondary channels) which extend at one end of the adsorptive media (see Figures 2A and 2b; C7/L9-28)).
Furthermore, de los Reyes discloses that feed and eluent distribution passageways 14 and 18 can be configured in several positions in the end plates, including feed distribution passageways located only on the top end plate and eluent distribution passageways located only on the bottom end plate (C8/L23-29). De los Reyes discloses that the alignment and location of the distribution passageways 14 and 18 with respect to each other are designed to induce substantially uniform lateral flow within the block of adsorptive media (C6/L22-32) (Claim 3, wherein each secondary channel of the first set of secondary channels is positioned to be opposed from a secondary channel of the second set of secondary channels). One of ordinary skill in 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the first channel of Ghosh with a first primary channel and a first set of secondary channels, each secondary channel of the first set of secondary channels being fluidly coupled to the first primary channel, and substitute the second channel of Ghosh with a second primary channel and a second set of secondary channels, each secondary channel of the second set of secondary channels being fluidly coupled to the second primary channel (Claim 1), wherein the first set of secondary channels and the second set of secondary channels each include two or more secondary channels spaced apart from each other (Claim 2), wherein each secondary channel of the first set of secondary channels is positioned to be opposed from a secondary channel of the second set of secondary channels (Claim 3), as taught by de los Reyes, in order to induce substantially uniform flow through the packed bed chamber of chromatographic media of Ghosh.
With regard to Claims 7 and 8, modified Ghosh is silent to wherein each secondary channel of the first set of secondary channels has a first same diameter and each secondary channel of the second set of secondary channels has a second same diameter (Claim 7), wherein the first same diameter and the second same diameter are the same (Claim 8).

It would be obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein each secondary channel of the first set of secondary channels has a first same diameter and each secondary channel of the second set of secondary channels has a second same diameter (Claim 7), wherein the first same diameter and the second same diameter are the same (Claim 8), as taught by de los Reyes, in order to create uniform flow through the first and second sets of secondary channels.
With regard to Claim 9, Ghosh discloses wherein the first direction is normal to the direction of flow of the fluid through the chromatographic media (Abstract, [0048], Figure 1).
With regard to Claim 10, Ghosh discloses wherein the first direction is normal to a direction of flow of the fluid through the inlet (Abstract, [0048], Figure 1). Therefore, modified Ghosh of Claim 1 comprises wherein the first direction is normal to a direction of flow of the fluid through the primary channel. 
With regard to Claim 11, Ghosh discloses wherein the second direction is normal to the direction of flow of the fluid through the chromatographic media (Abstract, [0049], Figure 1).
With regard to Claim 12, Ghosh discloses wherein the first direction is normal to a direction of flow of the fluid through the outlet (Abstract, [0049], Figure 1). Therefore, modified Ghosh of Claim 1
With regard to Claim 13, Ghosh discloses wherein the inlet carries fluid in a direction that is parallel to a direction of flow of the fluid through the outlet (Abstract, [0048]-[0049], Figure 1), Therefore, modified Ghosh of Claim 1 comprises wherein the first primary channel carries fluid in a direction that is parallel to a direction of flow of the fluid through the second primary channel.
With regard to Claim 14, Ghosh discloses wherein the first direction and the second direction are parallel (Abstract, Figure 1).
With regard to Claim 15, Ghosh discloses wherein the chromatographic media is a packed bed ([0002]).
With regard to Claim 16, modified Ghosh of Claim 1 comprises wherein each channel of the first set of secondary channels is equally spaced apart from at least one other channel of the first set of secondary channels along a width of a top surface of the chromatographic media and each channel of the second set of secondary channels is equally spaced apart from - 40 - 4146157at least one other channel of the second set of secondary channels along a width of a bottom surface of the chromatographic media (de los Reyes ‘802, alignment and location of the distribution passageways 14 and 18 with respect to each other are designed to induce substantially uniform lateral flow within the block of adsorptive media (C6/L22-32)).
With regard to Claim 17, modified Ghosh is silent to wherein the first primary channel is laterally offset from at least a portion of the chromatographic media.
De los Reyes discloses in Figure 3B and 3C that manifold channel at both the inlet and outlet are laterally offset from the distribution pathways and chromatographic media (C7/L29-39, Figures 3B and 3C).

With regard to Claim 18, Ghosh discloses wherein the first channel is formed (engraved) in the first plate and the second channel is formed (engraved) in the second plate ([0055], [0066]). Therefore, modified Ghosh of Claim 1 comprises wherein each of the channels of the first set of secondary channels is engraved in the first plate and each of the channels of the second set of the secondary channels is engraved in the second plate. 
With regard to Claim 19, Ghosh discloses wherein the first channel is embedded in the first plate and the second channel is embedded in the second plate ([0055], [0066]). However, modified Ghosh is silent to wherein each of the channels of the first set of secondary channels is embedded in the first plate and includes one or more access holes to provide for the fluid to pass from the each of the channels of the first set of secondary channels to the chromatographic media, and each of the channels of the second set of secondary channels is embedded in the second plate and includes one or more access holes to provide for the fluid to pass from chromatographic media to the each of the channels of the second set of secondary channels.
Since Ghosh discloses wherein the first channel is embedded in the first plate and the second channel is embedded in the second plate, it would be obvious that each of the channels of the first set of secondary channels may be embedded in the first plate 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein each of the channels of modified Ghosh of the first set of secondary channels is embedded in the first plate and includes one or more access holes to provide for the fluid to pass from the each of the channels of the first set of secondary channels to the chromatographic media, and each of the channels of the second set of secondary channels is embedded in the second plate and includes one or more access holes to provide for the fluid to pass from chromatographic media to the each of the channels of the second set of secondary channels, as taught by Ghosh, in order for fluid to be separated to be able to flow from the secondary channels to chromatographic media.
With regard to Claim 20, modified Ghosh is silent to two or more of the chromatography devices of Claim 1 fluidly coupled to each other in parallel.
 De los Reyes discloses that cassettes may be fluidly coupled to each other in parallel (Figure 4, C5/L10-11). Furthermore, duplication of parts has no patentable significance unless a new and unexpected result in achieved. See MPEP § 2144.04(VI)(B).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein two or more of the chromatography devices of Claim 1 are fluidly coupled to each other in parallel, as taught by de los Reyes, and since .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2017/0349626) in view of De los Reyes (US 8,506,802), as applied to the claims above, and in further view of Frey (US 2006/0108274).
With regard to Claim 4, modified Ghosh discloses all the limitations in the claims as set forth above. However, modified Ghosh is silent to wherein each channel of the first set of secondary channels is configured to have a greater resistance to flow of the fluid than the first primary channel and each channel of the second set of secondary channels is configured to have a greater resistance to flow of the fluid than the second primary channel.
One of ordinary skill with a background in fluid dynamics would understand that smaller diameter and/or longer pipes would create more resistance to flow than wider diameter and/or shorter pipes, resulting in uniform flow through the more resistant pipes. De los Reyes is also directed to uniform flow through the distribution passageways (C6/L22-32). 
Furthermore, Frey discloses a mixer-distributor-collector apparatus for use between beds of solid particles in a fluid-solid contacting vessel (Abstract). Frey discloses that adding sufficient uniform resistance across a flow channel results in smoothing out a non-uniform velocity profile through channels or process equipment ([0005]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein each channel of the first set of secondary channels is .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2017/0349626) in view of De los Reyes (US 8,506,802), as applied to the claims above, and in further view of De los Reyes (US 2014/0339170).
With regard to Claims 5 and 6, modified Ghosh discloses all the limitations in the claims as set forth above. Ghosh discloses that the chromatographic media is in the form of a packed bed ([0002]). However, modified Ghosh is silent to wherein each channel of the first set of secondary channels is configured to have a smaller resistance to flow of the fluid than the chromatographic media and each channel of the second set of secondary channels is configured to have a smaller resistance to flow of the fluid than the chromatographic media (Claim 5), wherein each of the first primary channel and each of the second primary channel are configured to have a smaller resistance to flow of the fluid than the chromatographic media (Claim 6).
It would be obvious to one of ordinary skill in the art that chromatographic media has greater resistance to flow than any channels or pipes leading to the chromatographic media in order to ensure uniform flow to the chromatographic media (de los Reyes ‘802, C6/L22-32), and in order to avoid poor separation performance in the packed bed chromatographic media via e.g., channeling. See for example de los Reyes ‘170, [0086]).
Claim 5), wherein each of the first primary channel and each of the second primary channel are configured to have a smaller resistance to flow of the fluid than the chromatographic media (Claim 6), as taught by de los Reyes ’802 and ‘170, in order to ensure uniform flow to the chromatographic media, and in order to avoid poor separation performance in the packed bed chromatographic media via e.g., channeling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777